PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/965,191
Filing Date: 27 Apr 2018
Appellant(s): Carrier Corporation



__________________
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/3/2022

Every ground of rejection set forth in the Office action dated 6/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.  Appellant argues the rejection of claims 1-9 and 11-12.

Regarding claims 1 and 11, Gunnar (WO 03019085) teaches a compression device (Fig. 11, comprising A and B) having at least a first compression stage (Fig. 11, A) and a second compression stage (Fig. 11, B) arranged in series refrigerant flow relationship such that a discharge outlet port (Fig. 11, discharge outlet of A) of the first compression stage is in refrigerant flow communication with a suction inlet port (Fig. 11, suction inlet of B) of the second compression stage;
a first refrigerant heat rejecting heat exchanger (Fig. 11, E) disposed downstream with respect to a discharge outlet port (Fig. 11, discharge outlet port of B) of the second compression stage for passing a refrigerant (CO2, see pg. 8) in heat exchange relationship with a first secondary fluid (Fig. 11, air represented by arrows conveyed by fan N) which is air (claim 11);
an outlet (Fig. 11, outlet of the first refrigerant heat rejecting heat exchanger E in the direction of refrigerant flow represented by the arrows in the closed circuit).


    PNG
    media_image2.png
    402
    761
    media_image2.png
    Greyscale

Figure 1:  Fig. 11 of Gunnar.

Gunnar does not teach a second refrigerant heat rejecting heat exchanger disposed downstream with respect to refrigerant flow of the first refrigerant heat rejecting heat exchanger for passing the refrigerant in heat exchange relationship with a second secondary fluid (claim 1); wherein the second secondary fluid is a liquid (claim 11).

Wittmann (US 8,516841) teaches a first refrigerant heat rejecting heat exchanger (Fig. 2, 14b which is a gas cooler) and a second refrigerant heat rejecting heat exchanger (Fig. 2, 14a which is a sub cooler) disposed downstream with respect to refrigerant flow (clockwise) of the first refrigerant heat rejecting heat exchanger for passing the refrigerant in heat exchange relationship with a second secondary fluid (Fig. 2, 16a which is water with glycol) that is water with glycol and is different from the first secondary fluid taught by Gunnar, the second secondary fluid being a liquid (claim 11) that  “improves efficiency of the thermodynamic cycle by valorizing external sources at different temperatures” (see column 6, lines 9-15).

It would have been obvious to one of ordinary skill in the art before the Appellant’s invention to have modified Gunnar to include a second heat rejecting heat exchanger downstream of the first refrigerant heat rejecting heat exchanger, and for transferring to a second secondary fluid as taught by Wittmann in order to provide the similar and predictable result mentioned above, of further removing heat from the refrigerant leaving the first refrigerant heat rejecting heat exchanger at a different temperature which improves the efficiency of the thermodynamic cycle.  Furthermore, using a liquid such as glycol as the second secondary fluid allows for greater heat transfer rates compared to just air based on the inherent coefficient of convective heat transfer of the fluids. 

Regarding claim 2, the combination of Gunnar and Wittmann teaches the refrigerant vapor compression system as recited in claim 1, wherein Gunnar teaches wherein first refrigerant heat rejection heat exchanger operates at least in part at a refrigerant pressure (transcritical pressure of CO2 at 40C shown in Fig. 11) and refrigerant temperature (temperature of refrigerant within the first refrigerant heat rejecting heat exchanger) in excess of a critical point (pg. 8, line 20, the refrigerant is disclosed as being “transcritical” thereby inherently being above a critical point at which the refrigerant becomes transcritrical) of the refrigerant.  

Regarding claim 3, the combination of Gunnar and Wittmann teaches the refrigerant vapor compression system as recited in claim 2, wherein Gunnar further teaches wherein the refrigerant comprises carbon dioxide (pg. 8, line 27, “CO2”).

Regarding claim 4, the combination of Gunnar and Wittmann teaches the refrigerant vapor compression system as recited in claim 4, wherein Gunnar teaches that the first secondary fluid comprises air (see air arrows conveyed by fan N) and wherein Wittmann teaches wherein the second secondary fluid is water (column 4, lines 41-47, “The fluids used in the secondary loops are generally referred to as "water". However, those fluids are typically a mix of water with glycol, in order to prevent freezing.” ) as already discussed in claim 1.

Regarding claim 5, the combination of Gunnar and Wittmann teaches the refrigerant vapor compression system as recited in claim 4, wherein Gunnar further teaches at least one fan (Fig. 11, N) operatively associated with the first refrigerant heat rejection heat exchanger for moving the flow of air through the first refrigerant heat rejection heat exchanger.

Regarding claim 8, the combination of Gunnar and Wittmann teach the refrigerant vapor compression system as recited in claim 1, wherein Gunnar teaches an economizer circuit (annotated by Examiner in Figure 2) comprising an economizer circuit expansion device (annotated by Examiner in Figure 2) disposed downstream with respect to second refrigerant heat rejecting heat exchanger, an outlet (annotated by Examiner in Figure 2) of the economizer circuit expansion device in refrigerant flow communication with the suction inlet port of the second compression stage.


    PNG
    media_image3.png
    471
    763
    media_image3.png
    Greyscale

Figure 2: annotated Fig. 11 of Gunnar.

Regarding claims 9 and 12, Grunnar teaches a compression device (Fig. 11, comprising A and B) having at least a first compression stage (Fig. 11, A) and a second compression stage (Fig. 11, B) arranged in series refrigerant flow relationship such that a discharge outlet port (Fig. 11, discharge outlet of A) of the first compression stage is in refrigerant flow communication with a suction inlet port (Fig. 11, suction inlet of B) of the second compression stage;
a first refrigerant heat rejecting heat exchanger (Fig. 11, E) directly connected to a discharge outlet port (Fig. 11, discharge outlet port of B) of the second compression stage for passing a refrigerant (CO2, see pg. 8) in heat exchange relationship with a first secondary fluid (Fig. 11, air represented by arrows conveyed by fan N) that is air (claim 12);
an outlet (Fig. 11, outlet of the first refrigerant heat rejecting heat exchanger in the direction of refrigerant flow represented by the arrows in the closed circuit)

Gunnar does not teach a second refrigerant heat rejecting heat exchanger directly connected to the of the first refrigerant heat rejecting heat exchanger for passing the refrigerant in heat exchange relationship with a second secondary fluid (claim 9); or wherein the second secondary fluid is a liquid (claim 12).

Wittmann teaches a first refrigerant heat rejecting heat exchanger (Fig. 2, 14b which is a gas cooler) and a second refrigerant heat rejecting heat exchanger (Fig. 2, 14a which is a sub cooler) disposed downstream with respect to refrigerant flow (clockwise) of the first refrigerant heat rejecting heat exchanger for passing the refrigerant in heat exchange relationship with a second secondary fluid (Fig. 2, 16a which is water with glycol) that is water with glycol (claim 12) and different from the first secondary fluid (air) taught by Gunnar, the second secondary fluid “improves efficiency of the thermodynamic cycle by valorizing external sources at different temperatures” (see column 6, lines 9-15).

It would have been obvious to one of ordinary skill in the art before the Appellant’s invention to have modified Gunnar to include a second heat rejecting heat exchanger downstream of the first refrigerant heat rejecting heat exchanger, and for transferring to a second secondary fluid, as taught by Wittmann, in order to provide the predictable result of further removing heat from the refrigerant leaving the first refrigerant heat rejecting heat exchanger for controlling the temperature and pressure of the refrigerant thereby optimizing the refrigerant vapor compression system and providing subcooling to the refrigerant thereby maximizing efficiency. 

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Gunnar et al. (WO 03/019085 A1) and Wittmann et al. (US 8,516,841) as applied to claim 4, in further view of Yin et al. (US 2008/0302113).

Regarding claim 6, the combination of Gunnar and Wittmann teaches the refrigerant vapor compression system as recited in claim 4, however does not teach a pump operatively associated with the second refrigerant heat rejection heat exchanger for moving the flow of the second secondary fluid through the second refrigerant heat rejection heat exchanger.

Although not explicitly taught by Wittmann, the second secondary fluid within lines 16a, as understood by one of ordinary skill in the art, is implicitly pumped by a pump.  Assuming, arguendo, that Wittmann does not implicitly teach a pump, the Examiner looks to Yin who teaches using a pump (Fig. 1A, 35) for pumping a second secondary fluid (Fig. 1a, within loop 19) through a second refrigerant heat rejection heat exchanger (Fig. 1A, 18).

It would have been obvious to one of ordinary skill in the art before the Appellant’s claimed invention to have combined the second secondary fluid of the claimed invention of claim 4 with a pump as taught by Yin in order to provide the predictable result of overcoming head loss pressures caused by any elevation gains and head loss of pipes used for conveying the second secondary fluid, wherein the pump also provides the predictable result of controlling the flow rate which ultimately controls the amount of heat removed from the second refrigerant heat rejection heat exchanger.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Gunnar et al. (WO 03/019085 A1) and Wittmann et al. (US 8,516,841) as applied to claim 4, in further view of Bush et al. (US 2009/0241566).

Regarding claim 7, the combination of Gunnar and Wittmann teach refrigerant vapor compression system as recited in claim 1, however does not explicitly teach a refrigerating container for use in transporting perishable goods includes a refrigeration system incorporating the refrigeration vapor compression system as recited in claim 1.

Bush teaches using a refrigerated container (enclosure of transport vehicle, paragraph 0013, lines 4-6 and paragraph 0017, lines 16-17) wherein the refrigeration system uses carbon dioxide as the refrigerant to provide cooling (paragraph 0004, lines 1 -3) for perishable goods within an enclosure of a truck (paragraph 0017, lines 16-18).

It would have been obvious to one of ordinary skill in the art before the Appellant’s claimed invention to have combined the refrigeration system taught by the combination of Gunnar and Wittmann in claim 4 with a vehicle as taught by Bush to achieve the predictable result of preventing perishable foods or liquids from perishing.

(2) Response to Argument

Appellant argues on pgs. 4 -7 of the appeal, with regards to claim 1, under the heading I, that (i) Wittmann teaches against the Examiner’s proposed combination of Gunnar and Wittmann and (ii) the proposed combination of Gunnar and Wittmann would not result in the elements of claim 1 without reliance on impermissible hindsight. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


(i) Appellant argues, on pgs. 6-7 of the appeal brief, that it would not have been obvious to modify Gunnar in view of Wittmann, by including a second refrigerant heat rejecting heat exchanger disposed downstream with respect to refrigerant flow of the first refrigerant heat rejecting heat exchanger for passing the refrigerant in heat exchange relationship with a second secondary fluid that is a different type of fluid than the first secondary fluid.  
	Plainly, Gunnar teaches a vapor compression system which lacks a subcooler.  Wittmann teaches using a vapor compression system which includes a subcooler, thereby subcooling the refrigerant and ensuring a saturated liquid state. Furthermore, intrinsic values of a fluid effect heat transfer rates, where Water/Glycol has a higher coefficient of convective heat transfer than air at the same temperature and pressure, a higher coefficient of convective heat transfer allows for higher heat transfer rates applied to the refrigerant.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Appellant’s claimed invention, to have provided subcooling to Gunnar, using a subcooling heat exchanger in the form of a second refrigerant heat rejecting heat exchanger, that removes heat from the refrigerant using glycol, as taught by Wittmann, in order to provide the predictable result of subcooling the refrigerant leaving the first heat exchanger (the condenser), which increases efficiency of the vapor compression system by ensuring the refrigerant leaving the first heat exchanger is fully condensed and subcooled, thereby decreasing the enthalpy of the refrigerant and providing greater heat transfer from the refrigerant within the evaporator due to the increase in the difference of enthalpy between the inlet and the outlet of the evaporator.  


The Appellant argues on pg. 8, under the heading II, with regards to claim 11, that the combination of Gunnar and Wittmann is impermissible hindsight. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Appellant argues that it would not be obvious, without impermissible hindsight for the first secondary fluid to be air and the second secondary fluid to be liquid.  For the sake of brevity, the Examiner’s response addressing the arguments under the I. heading apply to claim 11 as well, and will not be repeated.

Appellant argues on pgs. 8-9, with respect to claim 9 under the heading III, that the combination of Gunnar and Wittmann do not teach the Appellant’s claimed invention, and that (i) Wittmann teaches against the Examiner’s proposed combination of Gunnar and Wittmann and (ii) the proposed combination of Gunnar and Wittmann would not result in the elements of claim 1 without reliance on impermissible hindsight. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Appellant argues that “a second refrigerant heat rejecting heat exchanger directly connected to an outlet of the first refrigerant heat rejecting heat exchanger” is not taught, however this argument is not persuasive for reasons similar to those discussed above with regards to claim 1, which will not be repeated for the sake of brevity, wherein providing a subcooler, in the form of a second refrigerant heat rejecting heat exchanger, directly after the first refrigerant rejecting heat exchanger (condenser) is well known in the art, as taught by Wittmann, which provides subcooling to the refrigerant leaving the first refrigerant rejecting heat exchanger, which increases the enthalpy difference between the inlet and outlet of the evaporator and therefore increases the amount of heat which can be removed.

The Appellant argues on pgs. 9-10, under the heading IV, with regards to claim 12, that the combination of Gunnar and Wittmann is impermissible hindsight. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Appellant argues that it would not be obvious, without impermissible hindsight for the first secondary fluid to be air and the second secondary fluid to be liquid.  For the sake of brevity, the Examiner’s response addressing the arguments under the I. heading apply to claim 11 as well, and will not be repeated.

The Appellant argues on pg. 10, with regards to claim 6, under the heading V, that the combination of Gunnar, Wittmann and Yin (US 2008/0302113) would not result in the Appellant’s claimed invention due to their dependence on claim 1, which is not persuasive since, as stated above, the combination of Gunnar in view of Wittmann, teaches the Appellant’s claimed invention.

The Appellant argues on pg. 10, with regards to claim 7, under the heading VI, that the combination of Gunnar, Wittmann and Yin (US 2008/0302113) would not result in the Appellant’s claimed invention due to their dependence on claim 1, which is not persuasive since, as stated above, the combination of Gunnar in view of Wittmann, teaches the Appellant’s claimed invention.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        

/MICHAEL J MILANO/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.